In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the State Liquor Authority which denied petitioner’s application for an off-premises beer license, the appeal is from a judgment of the Supreme Court, Nassau County, entered April 6, 1978, which (1) annulled the determination and (2) directed that the license be issued. Judgment affirmed, without costs or disbursements (see Matter of Chase v Roth, 64 AD2d 652). Hopkins, J. P., Martuscello, Latham and Hawkins, JJ., concur.